Title: To John Adams from Benjamin Rush, 12 February 1812
From: Rush, Benjamin
To: Adams, John



Dear Sir,
Philadelphia Feb: 12th 1812

I did not require the anecdote you have communicated to me in your letter of last month to know that I had incurred the hatred of General Washington. It was violent & descended with him to the grave. For its not being perpetuated in the history of his life, I am indebted to the worthy and amiable Judge Washington. I will give you a history of its cause in as short a Compass as possible.
During the session of Congress in Philadelphia in the year 1774 I met Mr Washington at the Coffee house at the time he was generally spoken of as Commander in chief of the American Army, And informed him that his Appointment would give universal Satisfaction to the citizens of Pennsylvania, and hoped he would not decline it. I had reason to beleive that he considered this opinion ever Afterwards as an expression of Attachment to his military Character never to be cancelled, and that a subsequent Change of that Opinion was an evidence of insincerity. The Sequel of this letter will show that I was not singular in this respect.
In the Summer of 1775 or thereabouts I dined in company with general, then Col: Stevens on his way from Virginia to the Camp. I sat next to him. In a low tone of Voice he asked me who constituted General Washington’s famil military family. I told him Col: J Reed & Major Thos: Mifflin. “Are they Men of talents” said he? “Yes”, Said I. “I am glad to hear it said the general, for genl: Washington will require such men about him—he is a weak man. I know him well. I served with him during the last french War.”
After the defeats and retreats of our Army in the year 1776 I went out as a volunteer physician to genl: Cadwallider’s Corps of Philadelphia Militia. During this excursion I rode with Gener Col: J. Reed from the  at Bristol to Head Quarters on the Delaware nearly opposite to Trenton. On our Way he mentioned many instances of General Washington’s Want of military Skill, and ascribed most of the Calamities of the campaign to it. He concluded by saying “he was only fit to command a regiment.” General Gates informed me in March 1777 that Patrick Henry of Virginia had said the same things of him when he was appointed Commander in chief.
A little later than this time Genl Mifflin told me “he was totally unfit for his situation,—that he was fit only to be the head Clerk of a London Countinghouse” and as a proof of his assertion, mentioned the time he wasted with his pen, and particularly noticed his having Once transcribed a letter to Congress of three Sheets of paper, only because there were two or three erasures in the original.
The brilliant affair at Trenton in Jany 1777 dissipated all the impressions which those Opinions and Anecdotes of Genl: W: had exerted in my mind, notwithstanding I received them from men who knew him intimately, and who both in cabinet and in the field, & who were his personal friends.—
In April or May 1777 I accepted of the Appointment of Physician General of the military hospitals of the United states under the direction of Dr Shippen. Here I saw Scenes of distress shocking to humanity and disgraceful to a civilized Country. I can never forget them. I still see the Sons of our yeomanry brought up in the lap of plenty, and domestic Comforts of all kinds, shivering with Cold upon bare floors without a blanket to cove them, calling for fire,—for water,—for suitable food and and for medicines—and calling in vain, I still hear their the complaints they utter against their Country,—I hear thier Sighs the thier Sighs for thier fathers fire Sides, and for a mother or Sisters Care. Thier dying groans still peirce my ears. I see them expire.—While hundreds of the flower of the youth of our Country were thus perishing under the most accumulated Sufferings, Dr Shippen the Director General of the hospitals, and whose business it was to provide all the articles necessary for thier comfort, was feasting with the General Officers at the Camp, or bargaining with tavern keepers in Jersey or Pennsylvania for the S of Madeira Wine from our hospital stores, and bought by him for the Use of the Sick. Nor was this all. No Officer was ever sent by General W: to command, or preserve discipline in our hospitals (a practice universal in European Armies) ) in consequence of which many of our Soldiers sold their blankets, muskets, and even cloathing, for the necessaries of life, or for ardent Spirts. In this situation of our hospitals, I addressed two letters to General W—the One complaining of the above Abuses, and pointing out their remedies—in the Other impeaching Dr Shippen of malpractices. I expected a Court Martial would be ordered to inquire into Dr Shippen’s Conduct in Consequence of my second letter. In this I was disappointed. Both my letters were sent to Congress, and a Committee was appointed by them to hear my Charges against the Director General. On my Way to York tower, where the Congress then sat, I passed thro’ the Valle Army at Valley forge, Where I saw similar marks of filth, Waste of public property and Want of discipline which I had recently Witnessed in the hospitals. General Sullivan (at whose quarters I breakfasted) said to me “Sir—this is not an Army—it is a Mob.” Here a new Source of distress was awakened in my Mind. I now felt for the Safety and independance of my Country, as well as for the Sufferings of the Sick under my Care. All that I had head from General Stevens, Col Reed V Mr Mifflin and some others, was now revived in my Mind. At Yorktown I found Alarm, and discontent among many Members of Congress. While there, I wrote a short Account of the state of our hospitals and of the Army to Patrick Henry and concluded my letter by quoting a speech of General Conway’s unfriendly to the talents of the Commander in Chief. This letter Patrick Henry transmitted to General W—and hence the cause and only cause of his hostility to me.
My Charges against Dr Shippen were soon dismissed by the Committee of Congress, in consequence of which I resigned my Commission of physician General.
In the year 1779 Dr Morgan dragged Dr Shippen before a Court Martial at Morristown agreeably to an order of Congress where I was summoned as a Witness. During the tryal several members of the Court were changed,—a thing I believe never done in such Courts, nor in juries except in Cases of Sickness and death. The Doctor was acquitted, but without honor; and by a majority of but one Vote. Soon after this Cold & bare acquittal, he resigned. Genl W: afterwards gave a him a Certificate approving of his conduct while Director General of the hospitals which the Doctor published in One of our newspapers about the year 1780.
The State of the Army hospitals at the hospitals time I passed thro’ time I left there may easily be conceived, off from the following fact. Mr Morris informed me that the expenses of the medical department were five millions of dollars during the last year Dr Shippen presided over them. The year After his resignation they amounted only to One Million,—estimating both sums I in gold & silver Coin. The state of the Army when I passed thro’ it may be conceived, off from the declaration of Baron Stuben who passed thro’ it a few Weeks After me. He said that more Cloaths were destroyed in it than would be sufficient for the largest Army in Europe.—
Feeling no Unkindness to G Washington during the years of the War after 1777, and after the peace, I cordially joined in all the marks of gratitude, and respect showed to him from time to time by the Citizens of Philadelphia. I first pointed the public Attention to him out as the future President of the United States in several of our newspapers While the convention was sitting which framed the Constitution at the same time that I mentioned your Name as Vice president. These Acts were the effects of a belief that the Councils of Stuben, Green & Hamilton, aided by his own experience had qualified him for his Station, and of a conviction that he always acted honestly and faithfully to promote the best interests of his Country. In Addition to my writing with in public Acts of respect to him, I entertained him while he presided in the Convention, and treated him with the Utmost respect while he was President of the United states. At no time After the year 1777 however did I believe him to be the “first in War” in our Country. In Addition to the testimonies of Stevens Reed & Mifflin, I had directly or indirectly the testimonies of Green, Hamilton; Col: Tilghman—your Son in law & of many Other of the most intelligent Officers Who served under him, to the Contrary. Nor have I never dared to join in the profane and impious incense which has been offered to his patriotism and moral qualities by many of our Citizens. So far Were I to believe to mention all that I have heard of his “heart”—and from some of his friends too, it would appear  that he was not possessed of all the divine Attributes that have been ascribed to him. But eno’ But eno’ of this hateful Subject! Is its not believ Help me to blot the knowledge and recollection of every thing Connected with it from my Memory.—
The venerable Charles Thompson now above 80 years of Age, now and then calls to see me. I once suggested to him to write secret Memoirs of the American Revolution. “No—No said he I will not.—I could not tell the truth without giving great offence. Let the World admire our patriots and heroes. Thier supposed talents and Virtues (where they were ) so) will by commanding invitation will serve the Cause of patriotism, and of Our Country.” I concur in this Sentiment, and therefore I earnestly request that you will destroy this letter as soon as you read it. I do not even wish it to be known that General W: was deficient in that Mark of true Greatness which so preeminently characterized Julius Cæsar, Henry the 4th: of France, and Frederick the 2nd: of Prussia,—the talent to forgive.
Brutus said near the close of his life, “I early devoted myself to let my Country, and I have ever since lived a life of liberty of Glory.” Your Correspondent early devoted himself to the Cause of humanity. He has lived in a constant Succession of Contests with ignorance, and prejudice and Vice, and in all which his only Objects were to lessen the miseries and promote the happiness of his fellow man, and yet he has lived a life constantly exposed to malice and persecution. “Blessed are they who are persecuted for righteousness sake.” I have derived great Comfort and support from this passage of Scripture, for I believe it applies to all those persons who suffer from thier zeal (Whether successful or not) in the Cause of truth, humanity, and justice in the present World.
When Calvin heard that Luther had called him “a Child of the devil,” he coolly replied “Luther is a Servant of the most high God.” In Answer to the epithet which G: Washington has applied to me, I will as coolly reply, He was the highly favoured instrument whose patriotism and name contributed greatly to the establishment of the independence of the United states.
Adiue! my dear friend. I repeat again, or rather I intreat again, that you will destroy this letter as soon you have read it.
From your ever / Affectionate & grateful / friend
Benjn Rush
PS: March 9th: In your letters to me which are to follow the receipt of this, take no Notice of any thing that is contained in it beyond an expression of your Satisfaction, or dissatisfaction with my defence of my Conduct in the Above Affair. This must be done without mentioning Names. My reason for this request are is—All my family have descended with the multitude down the Stream created by the homage paid to GW: and I have taken no pains to bring them back again. He is welcome to their praises and Admiration. They know only that I am not one of his idolaters, and that I ascribe the Success of our Revolution to a Galaxy an illustrious band of Statesmen—philosophers—patriots & heroes. They know likewise from your history of GW, “ten talents” in one of your letters, that we agree in ascribing honor where it to all to whom honor is and due, and not to any One citizen or soldier of the United states.
I hope the Chain which now connects Quincy with Monticello continues to brighten by every post.

